 370325 NLRB No. 53DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Local 14-14B has moved to reopen the record for the introduc-tion of two letters purporting to show that a jurisdictional dispute in
this matter does not exist. The Employer has opposed the motion.
The letters, dated after the close of the hearing, do not reflect a clear
and unequivocal disclaimer of the disputed work by Local 30 or the
Laborers™ International Union of North America, AFLŒCIO. More-
over, Local 14-14B has made no showing warranting the acceptance
of these letters after the close of the hearing. Thus, we deny the mo-
tion.The Employer has moved without opposition to reopen the recordto introduce documents relating to a similar jurisdictional dispute in-
volving it and other locals of the Laborers and the International
Union of Operating Engineers (‚‚the Pearl River dispute™™). The Em-
ployer had presented testimony and submitted some exhibits con-
cerning this dispute at the hearing, and the hearing officer requested
that the Employer supplement the record with any other documents
in its possession regarding that dispute. We grant the motion to re-
open and accept as part of the record the documents attached to the
Employer™s motion; but, as explained in sec. E,6 below, as a sub-
stantive matter, we find that these documents are not relevant to the
determination of this dispute.International Union of Operating Engineers, Local14-14B, AFLŒCIO and Island Lathing & Plas-tering, Inc. and Laborers™ International Union
of North America, Local 30, AFLŒCIO. Case29ŒCDŒ463February 10, 1998DECISION AND DETERMINATIONOFDISPUTE
BYCHAIRMANGOULDAND
MEMBERSFOXANDBRAMEThe charge in this Section 10(k) proceeding wasfiled on October 24, 1995, by Island Lathing & Plas-
tering, Inc., the Employer, alleging that the Respond-
ent, International Union of Operating Engineers, Local
14-14B, AFLŒCIO (Local 14-14B), violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
or requiring the Employer to assign certain work to
employees it represents rather than to employees rep-
resented by the Laborers™ International Union, Local
30, AFLŒCIO (Local 30). A hearing was held in this
proceeding on December 12 and 13, 1995, before
Hearing Officer Peter Margolies.Upon the close of the hearing, the proceeding wastransferred to the Board. Thereafter, the Employer and
the Respondent Union filed briefs.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe parties stipulated that Island Lathing & Plaster-ing, Inc., is a New York corporation engaged in thebusiness of lathing, plastering, fireproofing, and insu-lating at various construction sites located throughout
the country. Annually, in the course of its business op-
erations, the Employer derives gross revenues in ex-
cess of $50,000 and purchases and receives materials
and services in excess of that amount directly from
vendors located outside the State of New York. We
find that the Employer is engaged in commerce within
the meaning of Section 2(6) and (7) of the Act. The
parties stipulated, and we find, that Local 14-14B is a
labor organization within the meaning of Section 2(5)
of the Act. The record reflects, and we find, that Local
30 is also a labor organization under the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer is a member of the Plastering andSpray Fireproofing Contractors of New York (PSFC),
an employer association that negotiates collective-bar-
gaining agreements with Local 30. Through that asso-
ciation, the Employer has had a collective-bargaining
relationship with Local 30 for about 28 years, with the
relevant agreement in effect from July 1993 through
July 1996. The Employer is also a member of the As-
sociation of Wall and Ceiling Industries (AWCI), an
employer association that negotiates agreements with
the Laborers™ International Union of North America,
AFLŒCIO (Laborers International Union).In the summer of 1995, Turner Construction Corp.(Turner), a general contractor in the construction in-
dustry, awarded to the Employer the subcontract for
fireproofing, insulation, and plastering at the United
States Tennis Center in Flushing, Queens, New York.
The subcontract also required the Employer to perform
the maintenance of, and turning on and off of, the fire-
proofing pump and the operation and maintenance of
a scaffold known as a ‚‚scissor lift.™™ Turner is a mem-
ber of the Contractors Association of Greater New
York, Inc. (CAGNY), an employer association that is
a party to a collective-bargaining agreement with Local
14-14B. The relevant CAGNY agreement, effective
July 7, 1993, through July 2, 1996, provides that
‚‚[w]henever a pump or machine (regardless of size of
hose) is used to pump or place fireproof material,
acoustical material or any material of a similar nature
or purpose, an Engineer will be employed.™™The CAGNY agreement also provides for the pres-ence of a ‚‚master mechanic™™ at the worksite, and Carl
Neff, a Turner employee represented by Local 14-14B,
performed that function at the Tennis Center site.
Under the CAGNY agreement, the master mechanic is
designated by Local 14-14B, with the employer™s ap-
proval, and is responsible for ‚‚the [Engineers™] per-
formance of their duties.™™ The parties stipulated that
Neff, as master mechanic, is the shop steward for
Local 14-14B. Neff testified that, as master mechanic,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00370Fmt 0610Sfmt 0610D:\NLRB\325.041APPS10PsN: APPS10
 371OPERATING ENGINEERS LOCAL 14-14B (ISLAND LATHING & PLASTERING)2Unless otherwise noted, all subsequent dates are in 1995.3We find no merit in this contention. See fn. 1.his job is to ascertain whether the employer is comply-ing with the contract, keep track of the operating engi-
neers™ work, make sure that the operating engineers are
members in good standing of Local 14-14B, and sub-
mit to Turner a weekly report of the hours each cov-
ered employee has worked, so that Turner can, if nec-
essary, seek reimbursement from subcontractors for
overtime. If employees represented by Local 14-14B
have complaints, they report them to Neff, who tries
to resolve them with the employer, and keeps Local
14-14B informed of problems on the job.The Employer began fireproofing structural steel atthe jobsite in late September or early October 1995.2To perform such work, the Employer uses an em-
ployee represented by Local 30 to load the hopper of
a pump with fireproofing material. The pump is then
turned on. Another employee, represented by a union
not involved in this dispute, holds the hose and sprays
the fireproofing material onto the steel. When nec-
essary, this employee stands on a mechanical scaffold
known as a scissor lift. A third employee, represented
by Local 30, cleans up any debris from the spraying.
If the pump breaks or its parts wear out, it is repaired
away from the jobsite. The number of individuals em-
ployed by the Employer at the site has ranged from
one to five.The record, including a tape recording of a con-versation between Neff and Timothy Stevens, the Em-
ployer™s president, indicates the following. Neff re-
ceived permission from the Employer to hire an em-
ployee represented by Local 14-14B. Although this
employee appeared at the jobsite and was told how to
turn on the pump and operate the lift, the Employer™s
employees represented by Local 30, who had been per-
forming the work, would not allow her to do so. After
a few weeks, the Employer questioned whether the
CAGNY agreement required that the employee rep-
resented by Local 14-14B be paid for the full week,
regardless of the number of hours spent working.Neff testified that Stevens told him in mid-Octoberthat he was ‚‚shutting down the job™™ and would not
pay the employee represented by Local 14-14B for the
previous week because the Employer did not have an
agreement with the Operating Engineers. Neff de-
manded that the employee represented by Local 14-
14B be paid, that Stevens sign an agreement with the
Operating Engineers, which Stevens refused to do, and
stated that when the Employer™s work started up again,
Neff would ‚‚throw up a picket line and everybody
will walk off the job.™™ When the Employer reported
the incident to Local 14-14B™s business agent, Joseph
Rizzuto Jr., the latter told the Employer that he would
try to calm Neff down but commented that the work
in dispute was operating engineer work. Subsequently,
the employee represented by Local 14-14B was paidand left for another job, and was replaced by anotheremployee represented by Local 14-14B. The Employer
then filed the instant unfair labor practice charge
against Local 14-14B.The relevant CAGNY agreement provides that alljurisdictional disputes are to be adjusted in accordance
with the methods set forth in the New York Plan for
the Settlement of Jurisdictional Disputes (the New
York Plan). The CAGNY agreement also provides that
its terms shall be binding on all subcontractors hired
by the general contractor. Pursuant to its contract with
Turner, the Employer agreed that all jurisdictional dis-
putes shall be adjusted in accordance with any plan for
the settlement of jurisdictional disputes ‚‚which may
be in effect either nationally or in the locality™™ in
which the work is being performed.The Employer™s PSFC agreement with Local 30 alsoprovided that jurisdictional disputes were to be ad-
justed in accordance with the principles of the New
York Plan. Under the New York Plan, the employer
enmeshed in the dispute is not permitted to participate.
In contrast, the Employer™s AWCI agreement with the
Laborers™ International Union provides that jurisdic-
tional disputes will be referred ‚‚to the President or
Executive Vice-President of the Association and re-
spective General Presidents of the international Unions
involved, for resolution™™ and that the employer in-
volved in the dispute will participate in any settlement
discussions. It further provides that if any of its provi-
sions conflict with those of ‚‚State, Provincial, or Dis-
trict council or Local Union agreements, the provisions
of [the national agreement] shall supersede those con-
tained in the District Council, or Local Union agree-
ments.™™B. Work in DisputeThe disputed work involves maintaining and turningon and off the fireproofing pumps and the operation
and maintenance of the scissor lift at the United States
Tennis Center in Flushing Meadow Park, New York.C. Contentions of the PartiesLocal 14-14B contends that no cognizable jurisdic-tional dispute under Section 8(b)(4)(D) exists because
Local 30 does not seek the work at issue.3Alter-natively, it argues that, if the Board finds that a dispute
exists, the notice of hearing should be quashed as the
New York Plan for settlement is a voluntary adjust-
ment mechanism for settling such disputes to which
the parties have agreed. It further argues that, even if
Neff made the alleged threat, it was a ‚‚hollow™™ one
because he did not have the authority to call such an
action. Local 30 did not make an appearance at the
hearing and has not participated in this proceeding.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00371Fmt 0610Sfmt 0610D:\NLRB\325.041APPS10PsN: APPS10
 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Operating Engineers Local 318 (Kenneth E. Foeste Masonry),322 NLRB 709, 712 (1996); Operating Engineers Local 150 (AustinCo.), 296 NLRB 938, 941 (1989); Operating Engineers Local 150(D.H. Johnson Co.), 268 NLRB 1339, 1341 (1984), enfd. sub nom.Operating Engineers Local 150 v. NLRB, 755 F.2d 78 (7th Cir.1985); Laborers Local 118 (D.H. Johnson Co.), 262 NLRB 1147,1149 (1982).5Local 14-14B™s motion to quash is therefore denied.The Employer contends that no agreed-on methodfor the voluntary adjustment of disputes exists that
binds of all parties. In this regard, the Employer notes
that it has no collective-bargaining agreement with
Local 14-14B and that, while its agreement with Local
30 provides for resort to the New York Plan, its agree-
ment with the Laborers™ International Union, which it
asserts supersedes its agreement with Local 30, binds
it to participation in a settlement/arbitration procedure
which, unlike the New York Plan, provides for the par-
ticipation of the employer as a party. The Employer,
relying on NLRB v. Plasterers Local Union No. 79,404 U.S. 115 (1971), also contends that the New York
Plan does not qualify as an agreed-on method of dis-
pute resolution binding on all parties as contemplated
by Section 10(k) because it does not allow for the par-
ticipation of the employer.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it must
be satisfied that reasonable cause exists to believe that
Section 8(b)(4)(D) has been violated and that the par-
ties have not agreed on a method for the voluntary ad-
justment of the dispute.We find that there is reasonable cause to believe thatthe Respondent Union, International Union of Operat-
ing Engineers, Local 14-14B, has threatened the Em-
ployer with an object of forcing it to assign the dis-
puted work to employees it represents, rather than to
employees represented by Local 30, through master
mechanic Neff™s threat to ‚‚throw up a picket line™™
and have employees walk off the job if the disputed
work was not assigned to Local 14-14B-represented
employees. We find that Neff was an agent of the Re-
spondent Union because, as master mechanic, his du-
ties included determining for Local 14-14B whether
the collective-bargaining agreements were followed,
keeping track of the operating engineers™ work, sub-
mitting reports reflecting the hours worked by employ-
ees represented by Local 14-14B, attempting to resolve
those employees™ complaints, and performing other re-
lated functions. We also note that the parties stipulated
to his status as a job steward. See Carpenters Local296 (Acrom Construction), 305 NLRB 822 fn. 1(1991). Moreover, there is no evidence that the busi-
ness agent, Rizzuto Jr., disavowed Neff™s threat to
throw up a picket line after the Employer told him
about Neff™s statements. Indeed, he repeated Neff™s as-
sertion that the disputed work was indeed operating en-
gineers™ work. We therefore find reasonable cause to
believe that the Respondent Union violated Section
8(b)(4)(D).We also find that no agreed-on method exists forvoluntarily resolving the dispute in a definitive man-
ner. It is true, as Local 14-14B argues, that the Em-ployer, through its subcontract with the general con-tractor and its collective-bargaining agreement with
Local 30, and Local 14-14B, through the CAGNY
agreement, have agreed to resolve jurisdictional dis-
putes through the New York Plan. However, the Em-
ployer is also party to an agreement with the Laborers™
International Union which states that its provisions su-
persede those in any district council or local union
agreements. Under this agreement, unlike the New
York Plan, the Employer is permitted to participate in
proceedings involving jurisdictional disputes. In short,
the Employer is bound to two agreements which pro-
vide for conflicting methods of resolving jurisdictional
disputes.In such circumstances, the Board has repeatedly heldthat no determinative agreed-on method exists for re-
solving the dispute, because the Employer is at risk of
finding itself subject to conflicting awards of the dis-
puted work.4A possible consequence of conflictingawards is that, if the Board does not resolve the dis-
pute, it may not be resolved definitively. The purposes
of Section 10(k) therefore require the Board to address
the merits of the dispute. For the foregoing reasons, we
find reasonable cause to believe that a violation of
Section 8(b)(4)(D) has occurred and that there exists
no agreed-on method for voluntary adjustment of the
dispute within the meaning of Section 10(k) of the
Act.5Accordingly, we find that the dispute is properlybefore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction), 135 NLRB 1402 (1962).1. Certifications and collective-bargainingagreementsThere are no Board certifications that are relevant tothe resolution of this dispute.The Employer is signatory to a collective-bargainingagreement with Local 30 which covers the operation
and maintenance of the fireproofing pumps. The Em-
ployer has no collective-bargaining agreement withVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00372Fmt 0610Sfmt 0610D:\NLRB\325.041APPS10PsN: APPS10
 373OPERATING ENGINEERS LOCAL 14-14B (ISLAND LATHING & PLASTERING)Local 14-14B. However, the CAGNY agreement, towhich Turner and Local 14-14B are signatories, pro-
vides that subcontractors will be bound by its terms
and that an operating engineer will be employed when-
ever a pump is used for fireproofing. Thus, Local 14-
14B claims jurisdiction over the operation and mainte-
nance of the pumps and operation of the forklift. We
find that this factor does not favor an award to em-
ployees represented by one union over employees rep-
resented by the other union.2. Employer preference and past practiceThe Employer performs 150 to 200 jobs per year inthe New York metropolitan area, and has performed
many jobs for Turner. The Employer has assigned all
work in connection with the operation and mainte-
nance of the fireproofing pump to employees rep-
resented by Local 30. The Employer™s stated pref-
erence is to continue such assignments. It has never
utilized operating engineers to maintain or operate the
pump. We find that both the Employer™s preference
and its past practice favor an award of the disputed
work to employees represented by Local 30.3. Area and industry practiceThe record reveals a mixed practice regarding theassignment of the work in question in the New York
metropolitan area. Employer-members of the Plastering
and Spray Fireproofing Contractors of New York, in-
cluding the Employer, have assigned work in connec-
tion with the operation and maintenance of the fire-
proofing pump to employees represented by Local 30.
Local 14-14B has had agreements with various con-
tractors which provide that they be bound by the
CAGNY agreement. These agreements generally pro-
vide that when scissor lifts are used solely as scaffolds
or welding platforms, they will not be manned by op-
erating engineers, but when they are used as hoists for
materials or other purposes, they will be operated by
engineers. The CAGNY agreement provides that an
operating engineer ‚‚will cover™™ a fireproofing pump.
Neff and Local 14-14B™s business agent testified that
they are aware of various instances in the New York
area in which operating engineers have operated and
maintained the pumps. We find that this factor is in-
conclusive.4. Relative skillsThe operation and maintenance of the pump and theoperation of the scissor lift do not require any special-
ized education or training. The employees who operate
the pump have learned to do so on the job. The greas-
ing of the pump and bearings, which are phases of the
disputed work, also does not require any specialized
education and the Employer has trained employees to
grease bearings. The operation of the scissor lift alsodoes not appear to require a significant level of spe-cialized skill. Evidence was presented that employees
represented by Local 14-14B are generally more
skilled than those represented by Local 30 in operating
various types of machinery, such as cranes and back-
hoes, that special licenses are required to operate many
of these machines, and that many of the employees
represented by the Local 14-14B have had specialized
education or have participated in apprenticeship pro-
grams. As noted above, however, both groups of em-
ployees possess the skills to perform the work in dis-
pute. We find that the factor of relative skills does not
favor an award of the disputed work to employees rep-
resented by one union over employees represented by
the other union.5. Economy and efficiency of operationsAlthough both groups of employees are qualified tomaintain and operate the pumps, only employees rep-
resented by Local 30 perform other duties for the Em-
ployer. Employees represented by Local 30 load the
hopper of the pump with fireproofing material and
clean up debris from the spraying. Operating engineers
do not normally perform these duties. Thus, because
operating and maintaining the pumps and operating the
scissor lift do not occupy all of an operator™s day and
the Employer has no other work to assign to employ-
ees represented by Local 14-14B, those employees, in
contrast to employees represented by Local 30, would
be idle for a portion of each day. We find that the Em-
ployer would have more operational flexibility and ef-
ficiency if employees represented by Local 30 rather
than employees represented by Local 14-14B were
awarded the disputed work. Accordingly, the factor of
economy and efficiency of operations favors an award
of the disputed work to employees represented by
Local 30.6. Prior jurisdictional dispute determinationsThe Employer contends that a prior jurisdictionaldispute resolution supports an award of the disputed
work to employees represented by Local 30. The Em-
ployer, through its posthearing motion, introduced doc-
uments reflecting that, in settlement of a charge the
Employer filed with the Board, Local 825 of the Oper-
ating Engineers disclaimed the operation of a pump as-
signed to employees represented by Local 754 of the
Laborers™ International Union in a project in Pearl
River, New York. However, as the matter was part of
a settlement agreement, the Board did not issue a de-
termination of dispute in that case. Accordingly, we
find that this factor does not favor an award of the dis-
puted work to employees represented either by Local
14-14B or Local 30.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00373Fmt 0610Sfmt 0610D:\NLRB\325.041APPS10PsN: APPS10
 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
CONCLUSIONSAfter considering all the relevant factors, we con-clude that the Employer™s employees represented by
Local 30 are entitled to perform the work in dispute.
We reach this conclusion relying on the factors of em-
ployer preference and past practice and economy and
efficiency of operations. In making this determination,
we are awarding the work to employees represented by
Local 30, not to that Union or its members. The deter-mination is limited to the controversy that gave rise to
this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Island Lathing & Plastering, Inc.,represented by Laborers™ International Union of NorthAmerica, Local 30, AFLŒCIO, are entitled to performthe work of operating, turning on and off, and main-taining fireproofing pumps, and operating and main-
taining the scissor lift at the Employer™s jobsite at the
United States Tennis Center in Flushing, Queens, New
York.2. International Union of Operating Engineers, Local14-14B, AFLŒCIO, is not entitled by means proscribed
by Section 8(b)(4)(D) of the Act to force Island
Lathing & Plastering, Inc., to assign the disputed work
to employees represented by it.3. Within 14 days from this date, Operating Engi-neers, Local 14-14B, AFLŒCIO shall notify the Re-
gional Director for Region 29 in writing whether it
will refrain from forcing the Employer, by means pro-
scribed by Section 8(b)(4)(D), to assign the disputed
work in a manner inconsistent with this determination.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00374Fmt 0610Sfmt 0610D:\NLRB\325.041APPS10PsN: APPS10
